— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered December 15, 1983, convicting him of burglary in the first degree (two counts), and attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewing the evidence in the light most favorable to the People, as we must (see, People v Benzinger, 36 NY2d 29), the defendant’s guilt was proven beyond a reasonable doubt. One of the complaining witnesses testified that the defendant and his accomplice forced their way into an elderly woman’s *853apartment and that the defendant then demanded money from him at gunpoint and physically attacked him, while his cohort held the elderly woman at knifepoint.
Moreover, even if the record did establish, as the defendant contends it does, that he and his accomplice gained entry to the woman’s apartment through misrepresentation, his burglary convictions would nevertheless be affirmed (see, People v Thompson, 116 AD2d 377; People v Hutchinson, 124 Misc 2d 487; People v Ludlowe, 117 Misc 2d 567). Gibbons, J. P., Bracken, Niehoff and Kunzeman, JJ., concur.